
	

114 SRES 570 IS: Recognizing the importance of substance use disorder treatment and recovery in the United States.
U.S. Senate
2016-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 570
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2016
			Mr. Murphy (for himself, Mrs. Capito, Mrs. Murray, and Mr. Alexander) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing the importance of substance use disorder treatment and recovery in the United States.
	
	
 Whereas National Alcohol and Drug Addiction Recovery Month is observed in September of 2016; Whereas, in 2015, an estimated 17,000,000 individuals in the United States were dependent on, or abused, alcohol;
 Whereas substance use disorders are a serious public health threat in the United States, and are associated with—
 (1)mental and physical health conditions; (2)lower educational attainment;
 (3)underemployment or unemployment; (4)involvement with the criminal justice system;
 (5)victimization and perpetration of violence; and (6)homelessness;
 Whereas, in 2014, 9.4 percent of adolescents in the United States used illicit drugs during the month before being surveyed;
 Whereas young adults between the ages of 18 and 25 have higher rates of alcohol dependence and abuse and illicit substance dependence and abuse as compared to other age groups;
 Whereas the rates of alcohol dependence or abuse and illicit substance dependence or abuse are higher among individuals—
 (1)without health insurance; (2)living in households with incomes less than 100 percent of the Federal poverty level; and
 (3)living in metropolitan areas; Whereas 90 percent of individuals with alcohol dependence or abuse do not receive, or perceive a need for, treatment for their alcohol use;
 Whereas the most recent epidemic of substance use disorders relates to prescription opioids and heroin, and approximately 600 individuals begin using heroin each day;
 Whereas overdose deaths from opioids have nearly quadrupled since 1999; Whereas drug-related suicide attempts leading to emergency department visits have increased by 51 percent since 2005;
 Whereas 23,500,000 individuals in the United States are in recovery from substance use disorders; Whereas the stigma associated with substance use disorders is an additional barrier to people of the United States who strive toward recovery every day;
 Whereas substance use treatment has been shown to be effective in reducing substance use, and can produce positive outcomes for individuals; and
 Whereas there is a nationwide need for— (1)increased education regarding substance use;
 (2)increased access to substance use treatment; and (3)increased attention to reducing substance use stigma: Now, therefore, be it
			
	
 That the Senate— (1)recognizes the importance of National Alcohol and Drug Addiction Recovery Month;
 (2)affirms the continued need of the United States to provide resources for substance use education, treatment, and research; and
 (3)honors the significant achievements of people of the United States who are in recovery from substance use disorders.
			
